Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/29/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 16, 17, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin (US 3,364,800).
Regarding claim 1, Benjamin discloses a drilling system (See Figure 1) comprising, a holder 2 having a rotational axis and first and second clamp arms (Note: the two arms formed by the slot 3) with side surfaces forming a mounting slot (See Figures 1 and 3), a cutting insert 5 with sides positioned adjacent the side surfaces of the mounting slot 3 (See Figure 3) and cutting edges (See Figure 4) extending from the rotational axis and rake surfaces (See Figure 3) (Note: the curved surfaces axially rearward of the cutting edges) adjacent the cutting edges positioned above the first and second clamp arms (See Figure 3) when the insert 5 is mounted in the mounting slot 3, wherein the holder 2 comprises at least one coolant hole 36,37 disposed through the first and second clamp arms (See Figure 3) oriented at an angle (Note: portion 36 of the coolant hole is angled) to one of the sides of the insert 5 with a coolant outlet 39 from the coolant hole 36,37 at a position below the rake surfaces of the insert (See Figure 3), wherein coolant is dispersed across the entire rake face of each cutting edge after impinging on the side of the insert from the coolant outlet (Note: coolant is fully capable of being dispersed across the entire rake face via the coolant holes 36).
Regarding claim 6, Benjamin discloses wherein a second coolant hole (Note: a plurality of coolant holes 36,37 are formed) is provided in each of the first and second clamp arms, having a second outlet positioned in association with the first and second clamp arms to direct coolant to additional areas of a hole as it is formed (See Figure 4).
Regarding claim 16, Benjamin discloses wherein the coolant holes 36,37 in each of the first and second clamp arms are supplied by at least one coolant channel 35 formed Page 5 of 13through the holder 2 (See Figure 3).
Regarding claim 17, Benjamin discloses wherein the coolant hole 37 in each of the first and second clamp arms are supplied by at least one coolant channel 35 formed through the holder, and the at least one coolant channel formed through the holder has a larger diameter than the coolant holes 36,37 in each of the first and second clamp arms (See Figure 3).
Regarding claim 20, Benjamin discloses a method of delivering coolant in a drilling operation using a drilling tool comprising a holder 2 having first and second ends and a rotational axis (See Figure 1), with the second end of the holder configured to be fixedly attached in a drilling machine (Note: spindle arbor is capable of being attached to a drilling machine), and the first end of the holder comprising a mounting slot 3 with side surfaces and a cutting insert 5 positioned in the mounting slot (See Figure 3) with side surfaces positioned adjacent the side surfaces of the mounting slot 3, and wherein the insert 5 includes first and second cutting edges (See Figure 4) extending from the rotational axis, and first and second rake faces (Note: the curved surfaces axially rearward of the cutting edges) adjacent the cutting edges (See Figures 3 and 4) and above the mounting slot 3 of the holder (See Figure 3), and wherein the holder further includes at least one coolant hole 36,37 disposed through the first and second clamp arms oriented at an angle to one of the sides of the insert 5 with a coolant outlet from the coolant hole at a position below the rake surfaces of the insert (See Figure 3).
Regarding claim 22, Benjamin discloses a drilling system comprising, a holder 2 having a rotational axis and first and second clamp arms with a mounting slot 3 having side surfaces, a cutting insert 5 with sides positioned adjacent the side surfaces of the mounting slot 3 and cutting edges extending from the rotational axis (See Figure 4) and rake surfaces (Note: the curved surfaces axially rearward of the cutting edges) adjacent the cutting edges positioned above the first and second clamp arms when the insert is mounted in the mounting slot 3 (See Figure 3), wherein a first and second coolant hole (Note: each coolant hole is formed by holes 36,37) is formed through the first and second clamp arms with the first coolant hole oriented at an angle toward the sides of the insert (See Figure 4; Note: the radially outer most coolant holes are directed to the sides of the insert) and the second coolant hole with an outlet positioned at the top of the first and second clamp arms to direct coolant to the bottom of a hole as it is formed (See Figure 4; Note: the radially inner most coolant holes are directed to the distal end of the drilling system).  
Regarding claim 23, Benjamin discloses wherein the first and second coolant holes are connected to at least one main coolant channel 35 formed through the holder 2 (See Figures 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 3,364,800).
Regarding claim 18, Benjamin discloses the drilling system of claim 1 as set forth above.  Benjamin further discloses wherein the at least one coolant hole 37 is directed at an angle to the plane of the side surface of the insert 3 and angled relative to the rotational axis at an angle (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Benjamin such that the at least one coolant hole is directed at an angle between 10 and 40 degrees to the plane of the side surface of the insert, and angled relative to the rotational axis at an angle between 10 and 30 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the angle of the coolant hole in order to ensure coolant reaches the cutting insert.

Allowable Subject Matter
Claims 7-14 and 21 are allowed.
Claims 2-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722